Citation Nr: 0524004	
Decision Date: 08/31/05    Archive Date: 09/09/05

DOCKET NO.  98-07 058A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a compensable rating for burn scars of both 
feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant-veteran and his uncle


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to June 
1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has residual burn scarring on both feet with 
complaints of pain and sensitivity to both cold and heat.


CONCLUSION OF LAW

Criteria for a 10 percent rating for burn scars of both feet 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.16, 4.104, Diagnostic Code 7122 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that a 10 percent rating should be 
assigned for the burn scars on his feet because he 
experiences discomfort daily and has sensitivity to both heat 
and cold.  Wearing socks irritates his skin and he uses over-
the-counter hydrocortisone cream on a regular basis.  The 
veteran has not participated in any treatment for his 
complaints associated with scarring.

VA examination reports dated in January 1997, January 1998, 
and March 2004 reflect a consistent complaint of discomfort 
and sensitivity to cold and heat.  The veteran has related 
having more difficulties with his feet during summer months.  
Upon examination, there is no objective evidence of pain or 
limitation and the veteran's scarring has either not been 
visible or been described as superficial bronzing with some 
hypopigmentation.  In March 2004, the scarring of the left 
foot was measured as 5 centimeters (cm) by 2 cm; the right 
foot was measured as 4 cm by 6 cm.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran's burn scars have been evaluated as 
noncompensable under 38 C.F.R. Section 4.118, Diagnostic Code 
7802.  At the time the original rating was assigned, 
assignment of a compensable rating under Diagnostic Code 7802 
required evidence of second degree burn scars on an area or 
areas approximately one square foot.  During the course of 
this appeal, however, rating criteria for skin disorders were 
revised.  The current Diagnostic Code 7802 allows for 
assignment of a compensable rating upon a showing of any type 
of superficial scarring covering an area or areas of at least 
144 square inches, other than on the head, face or neck, that 
does not cause limited motion.

The Board points out that VA's General Counsel has held that, 
where a law or regulation changes during the pendency of a 
claim for an increased rating, VA should first determine 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary for VA to apply both the old 
and new versions of the regulation.  If the revised version 
of the regulation is more favorable, however, the retroactive 
reach of the new regulation under 38 U.S.C.A. Section 5110(g) 
can be no earlier than the effective date of the change.  
VAOPGCPREC 3-2000 (Apr. 10, 2000); See also 38 C.F.R. 
§ 3.114.  

A review of the record reveals that neither the old rating 
criteria nor the new rating criteria is more favorable to the 
veteran.  Specifically, a noncompensable evaluation for burn 
scars must be assigned under both versions of Diagnostic Code 
7802 because his scarring does not cover a surface area so 
large as to allow for a compensable evaluation.  
Additionally, a review of other rating criteria for skin 
disorders reflects that absent objective findings of painful, 
tender scarring or limitation of function, a compensable 
evaluation may not be assigned.

In an effort to fully assist this veteran in determining 
whether a compensable evaluation may be assigned for the 
disability caused by his burn scars, the Board considered 
rating criteria found at 38 C.F.R. Section 4.118, Diagnostic 
Code 7122.  This diagnostic code allows for assignment of 
ratings for the residuals of cold injury, but appears to more 
accurately reflect the disability experienced by the veteran.  
Specifically, a 10 percent rating may be assigned when there 
is evidence of arthralgia or other pain, numbness or cold 
sensitivity; a 20 percent rating may be assigned when there 
is also evidence of tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis or x-ray 
abnormalities.

The Board notes at this juncture that it is the defined and 
consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 4.3.

Considering the evidence of record, including the veteran's 
credible testimony and consistent complaints of sensitivity 
in his feet to both cold and heat, the Board finds that when 
resolving all reasonable doubt in favor of the veteran 
criteria for a 10 percent rating under Diagnostic Code 7122 
are met.  Because there is no objective evidence of 
additional disability such as tissue loss or x-ray 
abnormalities, however, criteria for assignment of 20 percent 
rating are not met.  Accordingly, a 10 percent rating is 
granted on a schedular basis.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

The veteran does not assert that he is totally unemployable 
because of his service-connected scarring and he has not 
identified any specific factors which may be considered to be 
exceptional or unusual in light of VA's schedule of ratings; 
the Board has been similarly unsuccessful in finding any 
exceptional circumstances.  Specifically, the veteran has not 
required frequent periods of hospitalization for his scarring 
and treatment records are void of any finding of exceptional 
limitation beyond that contemplated by the schedule of 
ratings.  Consequently, the Board finds that the 10 percent 
evaluation assigned in this decision adequately reflects the 
clinically established impairments experienced by the veteran 
and a higher rating may not be assigned on an extra-schedular 
basis.

Veterans Claims Assistance Act

The Board considered whether the claim here on appeal was 
fully developed in accordance with the Veterans Claims 
Assistance Act of 2000 (the VCAA) and other applicable laws.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
provides that VA shall apprise a claimant of the evidence 
necessary to substantiate his/her claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  The United States Court of Appeals 
for Veterans Claims (Court) held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must strictly comply with all 
relevant provisions of the VCAA.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C.A. 
Section 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision (i.e. that of the RO) on a claim for VA benefits.  
In Pelegrini, it was observed that VA must (1) inform a 
claimant of the information and evidence not of record that 
is necessary to substantiate a claim; (2) inform a claimant 
of the information and evidence that VA will seek; (3) inform 
a claimant of the information and evidence that the claimant 
is expected to provide; and (4) request or tell a claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirements comes from the language of 38 C.F.R. Section 
3.159(b)(1).

In this case, the initial AOJ decision was made in June 1997, 
long before the VCAA was enacted, and the VCAA notice was 
first given to the veteran in February 2004.  Fortunately, 
the Court acknowledged in Pelegrini that some claims were 
pending at the time the VCAA was enacted and that proper 
notice prior to the initial AOJ decision was impossible.  The 
Court specifically stated in Pelegrini that it was not 
requiring the voiding or nullification of any AOJ action or 
decision, only finding that appellants are entitled to VCAA-
content-complying notice.  Thus, the timing of the notice in 
this matter does not nullify the rating action upon which 
this appeal is based.

The veteran was informed of the requirements of the VCAA 
specifically and in detail in letters dated in February and 
August 2004.  Because the letters fully provided notice of 
elements (1), (2), and (3), see above, it is not necessary 
for the Board to provide extensive reasons and bases as to 
how VA has complied with the VCAA's notice requirements.  See 
Mayfield v. Nicholson, 19 Vet. App. 103, 129 (2005).  It is 
unclear from the record whether the veteran was explicitly 
asked to provide "any evidence in [his] possession that 
pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, 
because in addition to being specifically provided the 
language of 3.159(b)(1) in both the May 2004 and June 2005 
Supplemental Statements of the Case, the RO's letters 
informed him that additional information or evidence was 
needed to support his claim and asked him to send the 
information or evidence to VA.  Under these circumstances, 
the Board is satisfied that the veteran has been adequately 
informed of the need to submit relevant evidence in his 
possession. 

Thus, the Board finds that the notification requirements of 
the VCAA have been satisfied.  The Board is mindful that, in 
concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letters; however, what the VCAA 
seeks to achieve is to give a claimant notice of the elements 
outlined above.  Once that has been done - notwithstanding 
whether it has been done by way of a single notice letter or 
via more than one communication - the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the content requirements of a VCAA notice has 
been met, any error in not providing a single notice to the 
veteran covering all content requirements is harmless.  See, 
e.g., 38 C.F.R. § 20.1102; Mayfield, supra.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him physical examinations.  It appears that all 
known and available records relevant to the issue here on 
appeal have been obtained and are associated with the 
veteran's claims file, and the veteran does not appear to 
contend otherwise.  In fact, the veteran advised VA in August 
2004 that he had no additional evidence to substantiate his 
claim.  Furthermore, the veteran and his uncle gave credible 
testimony before an RO hearing officer in May 1998 and the 
veteran gave credible testimony before the Board in October 
2004.

Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable implementing regulations.  


ORDER

A 10 percent rating for burn scars of both feet is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.



	                        
____________________________________________
	MICHELLE L. KANE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


